Citation Nr: 1108602	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include emotionally immature unstable personality, dysthymic disorder, anxiety disorder, depressive disorder, and psychotic disorder, has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2008 Regional Office (RO) in St. Paul, Minnesota rating decision, which declined to reopen the claim on appeal.

The June 2008 rating decision declined reopening the claim finding no new and material evidence had been submitted.  The subsequent October 2008 statement of the case (SOC), however, reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Board notes that the claim was remanded in January 2010 to afford the Veteran a video hearing before a member of the Board, based on an August 2009 request by the Veteran for such a hearing.  In a subsequent April 2010 statement, however, the Veteran withdrew his request for a hearing before the Board and asked that the matter be returned to the Board for adjudication.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied service connection for emotionally immature unstable personality and dysthymic disorder, chronic, severe, finding that the Veteran had not submitted new and material evidence showing that the Veteran had a psychiatric disability caused or aggravated by his military service, other than an emotionally immature unstable personality disorder that was a constitutional or developmental abnormality for which service connection could not be granted under the law.    

2.  Evidence received since the July 2004 rating decision raises a reasonable possibility of substantiating the Veteran's psychiatric claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the claim for entitlement to service connection for emotionally immature unstable personality and dysthymic disorder, chronic, severe, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the July 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for a psychiatric disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he has a current psychiatric disorder due to his military service.  The Veteran states that prior to military service he had no psychiatric problems, but that beginning in service he began to experience problems.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).

The Veteran originally filed a claim of entitlement to service connection for a psychiatric disability in August 1967.  The claim was denied in an October 1967 rating decision and the Veteran did not appeal.  Subsequently, the Veteran filed another claim for entitlement to service connection for a psychiatric disability in April 2004.  The claim was denied in a July 2004 rating decision.  Notice of the denial and of appellate rights was provided in July 2004.  The Veteran did not appeal the denial by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  

As a result, a claim of service connection for a psychiatric disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for a psychiatric disability was denied in a July 2004 rating decision.  The evidence of record at the time of the July 2004 rating decision consisted of the Veteran's service treatment records (STRs) and VA medical records of hospitalization in August 1967 and October 1975.

The Veteran's STRs include a normal psychiatric evaluation during his May 1964 medical examination prior to enlistment.  In July 1964, several weeks after beginning basic training, the Veteran was admitted to the hospital for cough and cold symptoms.  During treatment, he indicated that he had felt extremely frightened and nervous since his enlistment in the Marine Corps and noted a long-standing fear of insects and high places.  The Veteran was referred to the psychiatric service.  The Veteran subsequently was diagnosed with emotional instability reaction.  The examiners concluded that the Veteran suffered from a profound personality disorder that rendered him unsuitable for military service.  The conclusion was that he had no disability that was the result of an incident of service or that was aggravated by service.  Based on the foregoing, the Veteran was released from service.

The record also included VA treatment records of hospitalizations in August 1967, where he was diagnosed with emotionally immature unstable personality, and in October 1975, where he was diagnosed with depressive syndrome in a passive-dependent personality.

The Veteran submitted an application to reopen his claim of service connection for a psychiatric disability in April 2008.  Evidence received since the July 2004 rating decision consists of several lay statements from the Veteran, VA treatment records, and an October 2010 VA examination report.

Again, the Veteran claims he did not have psychiatric problems prior to service, that his problems began in service, and that as a consequence he should be service connected for his current psychiatric disabilities.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current psychiatric disability other than a congenital or developmental disorder, for which service connection may not be granted.  The Board finds the evidence received since the July 2004 rating decision does.

In that regard, the VA outpatient records and the October 2010 VA examination indicate diagnoses of multiple current psychiatric disorders, including a depressive disorder, dysthymic disorder, anxiety disorder, and psychotic disorder.  Thus, the Veteran has current psychiatric diagnoses for which service connection could be granted.  

Pursuant to the Court's recent holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the multiple diagnoses of psychiatric disorders that are not congenital or developmental in nature, at the very least, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a psychiatric disability on the merits. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a psychiatric disorder, to include emotionally immature unstable personality, dysthymic disorder, anxiety disorder, depressive disorder, and psychotic disorder, is reopened; the appeal is granted to this extent only.



REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for a psychiatric disability.

As discussed above, the Veteran was diagnosed in service with a personality disorder.  In addition, the Veteran has a current diagnosis of multiple psychiatric disorders, including a personality disorder.  The Veteran claims that his psychiatric symptoms began in service and have continued to the present.

The Board notes that the Veteran was afforded a VA examination in October 2010 where the VA examiner diagnosed him with a depressive disorder not otherwise specified, a psychotic disorder not otherwise specified, and a dependent personality.  As to etiology, the VA examiner opined that the Veteran's current diagnoses of depressive and psychotic disorders were not related to the Veteran's military service because they began after service.  In addition, the examiner noted the Veteran's life-long adjustment problems due to his personality disorder and noted that characterological factors appeared to have made his adjustment to the military difficult.  

In that regard, the Board notes that personality disorders are considered congenital or developmental defects and, therefore, are not generally considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital or developmental disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01- 85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent that the Veteran's personality disorder not a disease, service connection may still be granted for any superimposed disease or injury.

In this case, the October 2010 VA examiner did not address whether the Veteran's in-service diagnosis of a personality disorder was subject to any superimposed disease or injury, or was otherwise permanently aggravated by his service.  Moreover, while the examiner indicated that the Veteran's current depressive and psychotic disorders did not have their onset in service, he did not opine as to whether the current Axis I psychiatric disorders were otherwise caused or aggravated by the Veteran's military service.  The Board finds that a supplemental opinion is necessary with respect to the outstanding foregoing questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

The RO should also take this opportunity to obtain any recent VA outpatient treatment records from October 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from October 2008 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, obtain a supplemental opinion from the examiner who conducted the October 2010 examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the new reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims file must be made available to and reviewed by the reviewer/examiner.  

The examiner/reviewer should identify all of the Veteran's current acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner should also identify personality disorders that meet the DSM-IV criteria.

The examiner/reviewer is asked to provide an opinion regarding the following:

(a)  Whether any current personality disorder was subject to any superimposed disease or injury, or was otherwise permanently aggravated during military service;

(b)  Whether any other current acquired psychiatric disorder had its onset in service; and

(c) Whether any other current acquired psychiatric disorder was otherwise caused or aggravated by the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


